Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The response of the applicant has been read and given careful consideration. Responses to the arguments of the applicant are presented after the first rejection they are directed to. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1,3,4 and 7-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, at line 19-20, please replace “a positive integer greater than or equal to 1” with - - 1 or 2 - - , so that it is congruent with the language describing N being a first order or a second order  in lines 20-26. 


The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,3,4 and 7-13 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al., “EUV interferometric lithography and structural characterization of an EUV diffraction grating with nondestructive ellipsometry”, Microelectron. Eng., Vol. 88 pp 2639-2643 (2011), in view of   Liu et al., “characterization of one-dimensional gratings fabricated by laser-focused atomic deposition”, Proc. SPIE 9927 articles 9927OK, 6 pages (09-2016), Iida JP 57-076546, Mekkaru et al., “Fabrication of a Si stencil mask for the X ray-lithography using dry etching technique”, J. Phys. Confer. Ser., Vol. 34 pp859-864 (2006), and Auzelyte et al., “Extreme ultraviolet interference lithography at the Paul Scherrer Institut”, J. micro/nanolith Vol. 8(2) articles 021204 (10 pages) (4-6/2009).
Lin et al., “EUV interferometric lithography and structural characterization of an EUV diffraction grating with nondestructive ellipsometry”, Microelectron. Eng., Vol. 88 pp 2639-2643 (2011) illustrated the manufacture of an EUV grating mask. A silicon substrate is coated on both sides with 100 nm of SiN, a resist is coated and patterned using electron beam lithography, Cr is deposited on the resist and patterned via a lift-off process where any Cr on the resist is removed with the resist. The backside SiN film is coated with PMMA resist, which is then patterned and used to pattern first the backside Sin layer and then to etch a window in the silicon though to the back of the frontside SiN layer. 

    PNG
    media_image1.png
    300
    525
    media_image1.png
    Greyscale

Figure 3a uses an achromatic interference set up where a diffraction grating with two windows  located/oriented so that the first orders overlap. 
Liu et al., “characterization of one-dimensional gratings fabricated by laser-focused atomic deposition”, Proc. SPIE 9927 articles 9927OK, 6 pages (09-2016) teaches the use of laser focused deposition to form gratings with good uniformity and the ability to become nanometric reference materials (abstract).  The formation of a Cr grating by McClelland et al. using this technique as a pitch standard which could be traced back to the laser wavelength. (page 1). Similar 1 dimensional gratings have been formed using Cr, Al, Yt and Fe atoms and laser focused atom deposition. The grating formed was 212.775 nm (half the 425.55 nm laser emission) (page 2)
Iida JP 57-076546 (machine translation attached) teaches with respect to figures 2-7, a mask blank including a 70-500 micron Si substrate (201), which is provided with silicon nitride films (202,203) on the front and back and a patterned resist (204), which is used to pattern the backside silicon nitride film according to a window pattern (301). A polymer film (401) was then formed on the front surface and metal film such as gold deposited and patterned to form the desired pattern. (601), the backside of the silicon substrate is then etched using the silicon nitride as a mask to form windows for the exposure (abstract and original at page 3/upper left to end of right column on page 4)

    PNG
    media_image2.png
    465
    476
    media_image2.png
    Greyscale

Mekkaru et al., “Fabrication of a Si stencil mask for the X ray-lithography using dry etching technique”, J. Phys. Confer. Ser., Vol. 34 pp859-864 (2006) teaches with respect to figure 1, the formation of a silicon stencil mask in a mask blank of a 525 micron thick silicon substrate, a 1 micron silicon dioxide film and a 30 micron silicon film (page 860). The PMMA resist image used when the stencil is used in an X-ray proximity exposure process through the window formed in the backside of the silicon substrate to reveal the patterning of openings formed in the 30 micron Si film. 
Auzelyte et al., “Extreme ultraviolet interference lithography at the Paul Scherrer Institut”, J. micro/nanolith Vol. 8(2) articles 021204 (10 pages) (4-6/2009) illustrates EUV interferometric exposure with two and four gratings in figure 1. The exposure of PMMA with a 10 second exposure to created lines (1d gratings and dots (2d gratings) in described in section 2 (page 2/right column). The formation of these structures in HSQ resist is also disclosed (page 3/right column). The transferal of the resist patters into the underlying silicon substrate by RIE etching is disclosed (page 5 /left column). The use of the resist pattern in liftoff deposition of magnetic films on a substrate is disclosed (page 6/right column). Figure 1 shows the space between the gratings (D) to be equal to the grating width (L) 

    PNG
    media_image3.png
    241
    376
    media_image3.png
    Greyscale

	It would have been obvious to one skilled in the art to use the process of forming the gratings illustrated in figure 1 of Lin et al., “EUV interferometric lithography and structural characterization of an EUV diffraction grating with nondestructive ellipsometry”, Microelectron. Eng., Vol. 88 pp 2639-2643 (2011) to form the single grating with two windows of figure 3a where the width of silicon between the windows is greater than the width of the windows on either side (as in figure 3a of Lin et al., “EUV interferometric lithography and structural characterization of an EUV diffraction grating with nondestructive ellipsometry”, Microelectron. Eng., Vol. 88 pp 2639-2643 (2011)) acts to block the EUV between the Cr gratings on the silicon nitride membrane in the same manner as the silicon blocks the X-rays in Mekkaru et al., “Fabrication of a Si stencil mask for the X ray-lithography using dry etching technique”, J. Phys. Confer. Ser., Vol. 34 pp859-864 (2006) with a reasonable expectation of success based upon it being old and well known to form multiple windows in X-ray masks using backside etching as evidenced by Iida JP 57-076546 and to replace the Cr grating formation technique with the laser focused atomic deposition technique discussed in Liu et al., “characterization of one-dimensional gratings fabricated by laser-focused atomic deposition”, Proc. SPIE 9927 articles 9927OK, 6 pages (09-2016) which would obviate the need for the resist, the resist coating process, the resist patterning and the stripping of the resist and allow for the grating to be a reference standard and further, it would have been obvious to use the resulting master grating to exposure a PMMA or HSQ resists coated substrate and use the developed pattern to etch or selectively deposit materials in the substrate as taught by Auzelyte et al., “Extreme ultraviolet interference lithography at the Paul Scherrer Institut”, J. micro/nanolith Vol. 8(2) articles 021204 (10 pages) (4-6/2009).  The windows in Lin et al., “EUV interferometric lithography and structural characterization of an EUV diffraction grating with nondestructive ellipsometry”, Microelectron. Eng., Vol. 88 pp 2639-2643 (2011) are clearly illustrated as being separated by a distance (D) greater than the width (L) of the windows. 
The applicant argues that Lin et al. does not illustrate in the case of the first order, the windows are separated by a distance (D) greater than 0.2 times the width of the windows (L).  The examiner disagrees.  The two windows are clearly illustrated as being separated by a distance larger than width of either of the two windows.  The figure is reproduced below ands the inset clearly shows the relative spacing of the windows. 


    PNG
    media_image4.png
    265
    521
    media_image4.png
    Greyscale

While Iida does not teach this features, it is not relied upon to do so. Iida et al is relied upon the more explicitly describe the back side etching.    The rejection stands.

Claims 1,3,4 and 7-13 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al., “EUV interferometric lithography and structural characterization of an EUV diffraction grating with nondestructive ellipsometry”, Microelectron. Eng., Vol. 88 pp 2639-2643 (2011), in view of  Liu et al., “characterization of one-dimensional gratings fabricated by laser-focused atomic deposition”, Proc. SPIE 9927 articles 9927OK, 6 pages (09-2016), Iida JP 57-076546, Mekkaru et al., “Fabrication of a Si stencil mask for the X ray-lithography using dry etching technique”, J. Phys. Confer. Ser., Vol. 34 pp859-864 (2006) and Auzelyte et al., “Extreme ultraviolet interference lithography at the Paul Scherrer Institut”, J. micro/nanolith Vol. 8(2) articles 021204 (10 pages) (4-6/2009), further in view of Isoyan et al., “4X reduction extreme ultraviolet interferometric lithography”, Opt. Expr., Vol. 16(12) pp 9106-9111 (06-2008) and/or Watanabe et al. 5641593.
Isoyan et al., “4X reduction extreme ultraviolet interferometric lithography”, Opt. Expr., Vol. 16(12) pp 9106-9111 (06-2008) shows a mask with a grating pattern of 110 nm, which forms interference fringes with a pitch of 55 nm where the -/+1 order beams overlap and an interference pattern with a 27.5 nm pitch where the -/+2 order beams overlap (see figure 1, page 9108). The grating is an Au grating formed on a SiN membrane (page 9109). The exposure of PMMA and hydrogen silsesquioxane resists using EUV is disclosed. 


    PNG
    media_image5.png
    357
    410
    media_image5.png
    Greyscale

Watanabe et al. 5641593 teaches the use of Mg, Al, Si, Cr, Mn, Fe, Co, Ni, Cu, Zn, Ga, Ge, As, Se, Rh, Pd, Ag, lanthanoid, Hf, Au, Pb and Bi, or a substance containing at least one of them in soft X-ray or EUV masks (11/6-10). Figure 5 shows the absorption of Fe, Cr, Al and other elements at 13 nm.  Figure 12 shows the absorption of Fe, Cr, Al and other elements at 5 nm.
With respect to issue of separation between the windows when N is 2, it is clear that the separation between the gratings of Isoyan et al., “4X reduction extreme ultraviolet interferometric lithography”, Opt. Expr., Vol. 16(12) pp 9106-9111 (06-2008) for the case of N=1 is equal to the width of the windows/gratings themselves so there is no overlap between the zero order and first order beams.  It is also clear that the overlap of the two first order beams occurs at the distance indicated by the black line, the width of the first and second order beams are the width of the gratings/windows and that the second order beams are diffracted at a greater angle from the zero order than the first order beams.  It would have been obvious to one skilled in the art to modify the mask used in the exposure process rendered obvious by the combination of  Lin et al., “EUV interferometric lithography and structural characterization of an EUV diffraction grating with nondestructive ellipsometry”, Microelectron. Eng., Vol. 88 pp 2639-2643 (2011), Liu et al., “characterization of one-dimensional gratings fabricated by laser-focused atomic deposition”, Proc. SPIE 9927 articles 9927OK, 6 pages (09-2016), Iida JP 57-076546, Mekkaru et al., “Fabrication of a Si stencil mask for the X ray-lithography using dry etching technique”, J. Phys. Confer. Ser., Vol. 34 pp859-864 (2006) and Auzelyte et al., “Extreme ultraviolet interference lithography at the Paul Scherrer Institut”, J. micro/nanolith Vol. 8(2) articles 021204 (10 pages) (4-6/2009) to increase the spacing between the windows of figure 3a of Lin et al., “EUV interferometric lithography and structural characterization of an EUV diffraction grating with nondestructive ellipsometry”, Microelectron. Eng., Vol. 88 pp 2639-2643 (2011) so the second order beams of the adjacent gratings overlap at the same distance form the mask as shown in figure 3a based upon the clear illustration that the second order beams are diffracted at a greater angle from the zero order than the first order beams in figure 1a of Isoyan et al., “4X reduction extreme ultraviolet interferometric lithography”, Opt. Expr., Vol. 16(12) pp 9106-9111 (06-2008) and that the merely increasing the separation (which is already wider than the window width) by two window widths would overlap the second order beams and prevent overlap of the lower orders which would yield a grating which is 4X reduced in the photoresist and/or to use the Al or Fe gratings formed by laser focused atomic deposition discussed by Liu et al., “characterization of one-dimensional gratings fabricated by laser-focused atomic deposition”, Proc. SPIE 9927 articles 9927OK, 6 pages (09-2016) in place of the Cr grating with a reasonable expectation of forming a useful x-ray/EUV grating mask based upon the disclosure of these as soft X-ray absorbers in Watanabe et al. 5641593.
	The rejection stands for the reasons above without further comment.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
112 issue
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Martin J Angebranndt whose telephone number is (571)272-1378. The examiner can normally be reached 7-3:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on 571-272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARTIN J. ANGEBRANNDT
Primary Examiner
Art Unit 1737



/MARTIN J ANGEBRANNDT/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        July 6, 2022